Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bonora (US 20070029227 A1) in view of Yang et al. (US 20040016637 A1) and Sarode Vishwanath et al. (US 20190088531 A1).
Regarding Claim 1, Bonora teaches:
a pedestal, comprising:
a pedestal plate (50) having a radius [half of diameter (D)], a top surface (Fig. 3), and a bottom surface (Fig. 3), the pedestal plate comprising:
a plurality of cut outs (52 & 58) on a perimeter of the pedestal plate (Fig. 3).
Recesses (60 & 63) disposed in the bottom surface of the pedestal plate on opposite sides of the pedestal plate.
Bonora does not teach:
flat edges disposed on opposite sides of the pedestal plate, each one of the plurality of cut-outs is disposed between the flat edges; and
wherein each cut out of the plurality of cut outs is between about 90 degrees and about 125 degrees away from an adjacent cut out;
the recesses are disposed below each of the flat edges.
Yang teaches:
a pedestal (Fig. 6), comprising:
a pedestal plate (Fig. 6) having a radius (Fig. 6 & Fig. 7), a top surface (402), and a bottom surface (Fig. 6).
Sarode Vishwanath teaches:
a pedestal (680), comprising:
a pedestal plate (213) having a radius (215a & 215b)), a top surface (216), and a bottom surface (Fig. 5b), the pedestal plate comprising:
flat edges (214a & 214b) disposed on opposite sides of the pedestal plate (Fig. 2A & Fig. 2B); and
recesses disposed in the bottom surface below each of the flat edges (Fig. 2f).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pedestal for semiconductor manufacturing having a pedestal plate with a top surface and a bottom surface with a plurality of cut outs on the perimeter of the pedestal plate and recesses disposed in the bottom surface of the pedestal plate on opposite sides of the pedestal plate taught by Bonora with the pedestal for semiconductor manufacturing having a pedestal, comprising a pedestal plate (Fig. 6) having a radius (Fig. 6 & Fig. 7), a top surface (402), and a bottom surface taught by Yang further modified with the pedestal for semiconductor manufacturing having a pedestal plate with a top surface and a bottom surface with flat edges disposed on opposite sides of the pedestal plate with recesses disposed in the bottom surface below each of the flat edges taught by Sarode Vishwanath in order to provide a pedestal plate capable of accommodating a semiconductor end effector which supports the carried substrate equally in order to reduce the chances of deformation of the substrate during transfer and a pedestal plate capable of being accommodated in processing chambers with entrances narrower than the diameter of the pedestal plate and reducing the weight of the pedestal plate to reduce stresses on the supporting systems and means for securely carrying the pedestal plate.
Regarding Claim 2, Bonora teaches:
a plurality of through pins extending out of the top surface of the pedestal plate [0053], 
Bonora does not teach:
each through pin of the plurality of through pins is positioned on a common radius.
Sarode Vishwanath teaches:
a plurality of lift pins (219) each of the plurality of lift pins are positioned on a common radius [0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pedestal for semiconductor manufacturing having a pedestal plate with a top surface and a bottom surface with a plurality of cut outs on the perimeter of the pedestal plate and recesses disposed in the bottom surface of the pedestal plate on opposite sides of the pedestal plate having a plurality of through pins extending out the top surface of the pedestal plate taught by Bonora with the pedestal for semiconductor manufacturing having a pedestal plate with a top surface and a bottom surface with flat edges disposed on opposite sides of the pedestal plate and a plurality of lift pins (219) each of the plurality of lift pins are positioned on a common radius taught by Sarode Vishwanath in order to provide a pedestal plate with a lifting device capable of stably supporting the substrate thereon by applying equally distributed support pressure to the supported substrate.
Regarding Claim 3, Bonora does not explicitly teach:
each through pin of the plurality of through pins has a coaxial through hole.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide coaxial holes through which each through pin passes in order to accommodate the accurate and repeatable movement of through pins since the Examiner takes OFFICIAL NOTICE that coaxial holes for accommodating the passage of lift pins were well known in the art at the time the invention was made.
Regarding Claim 4, Bonora teaches:
a plurality of notches (54 & 56 & 65) disposed on the pedestal plate (Fig. 3), wherein each notch of the plurality of notches is disposed on the perimeter of the pedestal plate.
Regarding Claim 5, Bonora does not teach:
vertical surfaces of the recesses parallel to the flat edges.
Sarode Vishwanath teaches:
vertical surfaces of the recesses parallel to the flat edges (Fig. 2F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pedestal for semiconductor manufacturing having a pedestal plate with a top surface and a bottom surface with a plurality of cut outs on the perimeter of the pedestal plate and recesses disposed in the bottom surface of the pedestal plate on opposite sides of the pedestal plate taught by Bonora with the pedestal for semiconductor manufacturing having a pedestal plate with a top surface and a bottom surface with flat edges disposed on opposite sides of the pedestal plate with recesses disposed in the bottom surface below each of the flat edges with vertical surfaces of the recesses parallel to the flat edges taught by Sarode Vishwanath in order to provide a pedestal plate capable of being accommodated in processing chambers with entrances narrower than the diameter of the pedestal plate and reducing the weight of the pedestal plate to reduce stresses on the supporting systems and means for securely carrying the pedestal plate.
Regarding Claim 6, Bonora teaches:
notches and through pins [0053].
Regarding Claim 6, Bonora does not explicitly teach:
each notch is disposed on the pedestal plate extends inward of each through pin.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange each notch on the pedestal plate to extend inward of each through pin in order to accommodate a balanced support system for the substrate which provides an equally distributed carrying force to the substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (referred to in MPEP 2144.04(VI)(C)).
Regarding Claim 7, Bonora teaches:
each through pin is disposed in a hole formed in a body of the pedestal [0053]. 
Regarding Claim 8, Bonora does not teach:
a header coupled to the pedestal plate.
Sarode Vishwanath teaches:
a header (230a) coupled to the pedestal plate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pedestal for semiconductor manufacturing having a pedestal plate with a top surface and a bottom surface with a plurality of cut outs on the perimeter of the pedestal plate and recesses disposed in the bottom surface of the pedestal plate on opposite sides of the pedestal plate taught by Bonora with the pedestal for semiconductor manufacturing having a pedestal plate with a top surface and a bottom surface with flat edges disposed on opposite sides of the pedestal plate with recesses disposed in the bottom surface below each of the flat edges and a header coupled to the pedestal plate taught by Sarode Vishwanath in order to provide a pedestal plate with a secure support system to ensure the substrate stays in place preventing improper processing due to misalignment.
Regarding Claim 9, Bonora teaches:
the plurality of notches are configured to enable a blade to pass beneath a top surface of the pedestal plate, the blade having a first tab (222), second tabs (212 & 216), and flat edges, the second tabs having a symmetrical orientation relative to an imaginary line bifurcating the first tab and the pedestal plate (Fig. 3).
Regarding Claim 10, Bonora teaches:
a processing chamber [008 & 009] [implied through the description of a process location as processes for semiconductors frequently necessarily utilize chambers for such processes to prevent contamination of the semiconductors], comprising:
a top wall, sidewalls, and a bottom wall, defining an internal volume [processing chambers for semiconductors typically have top walls, sidewalls, and a bottom wall which define an internal volume];
a pedestal plate (50) disposed within the internal volume [0009 & 0053], the pedestal plate having a radius [half of diameter (D)], a top surface (Fig. 3), and a bottom surface (Fig. 3);
a plurality of cut outs (52 & 58) on a perimeter of the pedestal plate (Fig. 3);
Recesses (60 & 63) disposed in the bottom surface of the pedestal plate on opposite sides of the pedestal plate.
Bonora does not teach:
flat edges disposed on opposite sides of the pedestal plate, each one of the plurality of cut-outs is disposed between the flat edges; and
wherein each cut out of the plurality of cut outs is between about 90 degrees and about 125 degrees away from an adjacent cut out;
the recesses are disposed below each of the flat edges.
Yang teaches:
a pedestal (Fig. 6), comprising:
a pedestal plate (Fig. 6) having a radius (Fig. 6 & Fig. 7), a top surface (402), and a bottom surface (Fig. 6).
Sarode Vishwanath teaches:
a processing chamber (107), comprising:
a top wall, sidewalls, and a bottom wall, defining an internal volume [implied through the term “processing chamber” as such a design is typical of processing chambers in the art];
a pedestal plate (213) disposed within the internal volume, the pedestal plate having a radius (215a & 215b)), a top surface (216), and a bottom surface (Fig. 5b);
flat edges (214a & 214b) disposed on opposite sides of the pedestal plate (Fig. 2A & Fig. 2B); and
recesses disposed in the bottom surface below each of the flat edges (Fig. 2f).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pedestal for semiconductor manufacturing having a pedestal plate with a top surface and a bottom surface with a plurality of cut outs on the perimeter of the pedestal plate and recesses disposed in the bottom surface of the pedestal plate on opposite sides of the pedestal plate taught by Bonora with the pedestal for semiconductor manufacturing having a pedestal, comprising a pedestal plate (Fig. 6) having a radius (Fig. 6 & Fig. 7), a top surface (402), and a bottom surface taught by Yang further modified with the pedestal for semiconductor manufacturing having a pedestal plate with a top surface and a bottom surface with flat edges disposed on opposite sides of the pedestal plate with recesses disposed in the bottom surface below each of the flat edges taught by Sarode Vishwanath in order to provide a pedestal plate capable of accommodating a semiconductor end effector which supports the carried substrate equally in order to reduce the chances of deformation of the substrate during transfer and a pedestal plate capable of being accommodated in processing chambers with entrances narrower than the diameter of the pedestal plate and reducing the weight of the pedestal plate to reduce stresses on the supporting systems and means for securely carrying the pedestal plate.
Regarding Claim 11, Bonora teaches:
a plurality of through pins extending out of the top surface of the pedestal plate [0053], 
Bonora does not teach:
each through pin of the plurality of through pins is positioned on a common radius.
Sarode Vishwanath teaches:
each through pin (219) of the plurality of through pins is positioned on a common radius [0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pedestal for semiconductor manufacturing having a pedestal plate with a top surface and a bottom surface with a plurality of cut outs on the perimeter of the pedestal plate and recesses disposed in the bottom surface of the pedestal plate on opposite sides of the pedestal plate having a plurality of through pins extending out the top surface of the pedestal plate taught by Bonora with the pedestal for semiconductor manufacturing having a pedestal plate with a top surface and a bottom surface with flat edges disposed on opposite sides of the pedestal plate and a plurality of lift pins (219) each of the plurality of lift pins are positioned on a common radius taught by Sarode Vishwanath in order to provide a pedestal plate with a lifting device capable of stably supporting the substrate thereon by applying equally distributed support pressure to the supported substrate.
Regarding Claim 12, Bonora does not explicitly teach:
each through pin of the plurality of through pins has a coaxial through hole.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide coaxial holes through which each through pin passes in order to accommodate the accurate and repeatable movement of through pins since the Examiner takes OFFICIAL NOTICE that coaxial holes for accommodating the passage of lift pins were well known in the art at the time the invention was made.
Regarding Claim 13, Bonora teaches:
a plurality of notches (54 & 56 & 65) disposed on the pedestal plate (Fig. 3), wherein each notch of the plurality of notches is disposed on the perimeter of the pedestal plate.
Regarding Claim 14, Bonora does not explicitly teach:
each notch is disposed on the pedestal plate extends inward of each through pin.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange each notch on the pedestal plate to extend inward of each through pin in order to accommodate a balanced support system for the substrate which provides an equally distributed carrying force to the substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (referred to in MPEP 2144.04(VI)(C)).
Regarding Claim 15, Bonora teaches:
each notch is disposed on the pedestal plate is equidistant from the center of the pedestal plate (Fig. 3);
Bonora does not teach:
each notch of a plurality of notches is equidistant from each of the flat edges.
It would have been obvious matter of design choice to arrange four alignment notches at equal radial angles around the pedestal plate in order to provide additional alignment support in an equal way so as to not cause stress concentrations in a carried semiconductor wafer.
Regarding Claim 16, Bonora does not teach:
a header coupled to the pedestal plate.
Sarode Vishwanath teaches:
a header (230a) coupled to the pedestal plate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pedestal for semiconductor manufacturing having a pedestal plate with a top surface and a bottom surface with a plurality of cut outs on the perimeter of the pedestal plate and recesses disposed in the bottom surface of the pedestal plate on opposite sides of the pedestal plate taught by Bonora with the pedestal for semiconductor manufacturing having a pedestal plate with a top surface and a bottom surface with flat edges disposed on opposite sides of the pedestal plate with recesses disposed in the bottom surface below each of the flat edges and a header coupled to the pedestal plate taught by Sarode Vishwanath in order to provide a pedestal plate with a secure support system to ensure the substrate stays in place preventing improper processing due to misalignment.
is positioned higher than the arm supporting the blade].
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bonora (US 20070029227 A1) in view of Yang et al. (US 20040016637 A1).
Regarding Claim 17, Bonora teaches:
a method of processing a substrate [0053 & 0054 & 0055], comprising:
positioning a substrate (W) supported on a blade (202 & 204) over a pedestal plate (50) of a pedestal disposed within a processing chamber [0053 & 0054 & 0055], the pedestal plate having substantially flat edges (110) disposed between adjacent cutouts of the pedestal plate (Fig. 2 & Fig. 3), wherein the pedestal plate has recesses (60 & 63) disposed in a bottom surface of the pedestal plate;
lifting the substrate from tabs (212 & 216 & 224) positioned on the blade (Fig. 3) [0053 & 0054 & 0055]; and
transferring the substrate from the blade to a top surface of the pedestal plate [0053 & 0054 & 0055], wherein the tabs are lowered beneath the top surface of the pedestal plate upon transferring the substrate [0053 & 0054 & 0055]; and
retracting the blade from the pedestal by passing tabs extending from the blade beneath the recesses.
Bonora does not teach:
wherein each cut out of the plurality of cut outs is between about 90 degrees and about 125 degrees away from an adjacent cut out.
Yang teaches:
a pedestal (Fig. 6), comprising:
a pedestal plate (Fig. 6) having a radius (Fig. 6 & Fig. 7), a top surface (402), and a bottom surface (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pedestal for semiconductor manufacturing having a pedestal plate with a top surface and a bottom surface with a plurality of cut outs on the perimeter of the pedestal plate and recesses disposed in the bottom surface of the pedestal plate on opposite sides of the pedestal plate taught by Bonora with the pedestal for semiconductor manufacturing having a pedestal, comprising a pedestal plate (Fig. 6) having a radius (Fig. 6 & Fig. 7), a top surface (402), and a bottom surface taught by Yang in order to provide a pedestal plate capable of accommodating a semiconductor end effector which supports the carried substrate equally in order to reduce the chances of deformation of the substrate during transfer.
Regarding Claim 18, Bonora teaches:
removing the blade from the processing chamber, removing the blade further comprises:
moving the tabs of the blade through recesses (60 & 63) in the pedestal plate [0053 & 0054 & 0055].
Regarding Claim 19, Bonora teaches:
the tabs pass through notches (54 & 56 & 65) disposed in the pedestal plate when the tabs are lowered beneath the top surface of the pedestal plate [0053 & 0054 & 0055].
Regarding Claim 20, Bonora teaches:
removing an arm of the blade through a lower portion of an opening in the processing chamber [0053 & 0054 & 0055] [the arm supporting blade is positioned lower than the blade]; and
removing the blade through an upper portion of the opening [0090] [blade is positioned higher than the arm supporting the blade].
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bonora (US 20070029227 A1) and Yang et al. (US 20040016637 A1) as applied to Claim 18 above, further in view of Matsuoka et al. (US 20080266532 A1).
Regarding Claim 20, Bonora does not teach:
removing an arm of the blade through a lower portion of an opening in the processing chamber; and
removing the blade through an upper portion of the opening.
Matsuoka teaches:
a method of processing a substrate [abstract], comprising:
positioning a substrate (W) supported on a blade (51) over a pedestal plate (95) of a pedestal disposed within a processing chamber (30);
lifting the substrate from tabs (58) positioned on the blade (Fig. 9) [0086 & 0089 & 0090]; and
transferring the substrate from the blade to a top surface of the pedestal plate [0086 & 0089 & 0090], wherein the tabs are lowered beneath the top surface of the pedestal plate upon transferring the substrate [0086 & 0089 & 0090].
removing the blade from the processing chamber, removing the blade further comprises:
moving the tabs of the blade through recesses (95a) in the pedestal plate [0090].
removing an arm of the blade through a lower portion of an opening in the processing chamber [0053 & 0054 & 0055] [the arm supporting blade is positioned lower than the blade]; and
removing the blade through an upper portion of the opening [0090] [blade is positioned higher than the arm supporting the blade].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of processing a substrate using a blade for carrying a substrate and a pedestal plate which has recesses disposed in a bottom surface of the pedestal plate lifting the substrate from tabs positioned on the blade transferring the substrate from the blade to a top surface of the pedestal plate, wherein the tabs are lowered beneath the top surface of the pedestal plate upon transferring the substrate and retracting the blade from the pedestal by passing tabs extending from the blade beneath the recesses taught by Bonora with the method of processing a substrate using a blade for carrying a substrate and a pedestal plate for receiving the substrate lifting the substrate from tabs positioned on the blade transferring the substrate from the blade to a top surface of the pedestal plate, wherein the tabs are lowered beneath the top surface of the pedestal plate upon transferring the substrate removing the blade from the processing chamber by moving the tabs of the blade through recesses in the pedestal plate removing an arm of the blade through a lower portion of an opening in the processing chamber and removing the blade through an upper portion of the opening taught by Matsuoka in order to provide a method of transferring a substrate to a pedestal plate inside a processing chamber which allows the arm to be removed from the processing chamber after transfer of the substrate to prevent damage to the arm and arm blade through exposure to the processing procedure.
Response to Arguments
Applicant's arguments filed 2022/09/01 have been fully considered but they are not persuasive.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 1, especially as it relates to the limitation of “a plurality of cut outs on a perimeter of the pedestal plate, wherein each cut out of the plurality of cut outs is between about 90 degrees and about 125 degrees away from an adjacent cut out”:
Applicant’s assertion that each cut out must be between about 90 degrees and about 125 degrees away from every adjacent cut out based on the claim  is not persuasive as the limitation only requires each cut out having an adjacent cut out that is between about 90 degrees and about 125 degrees away from an adjacent cut out. Although that is not true for each adjacent cut out of Bonora the limitation only requires a single adjacent cut out to be between about 90 degrees and about 125 degrees away from any subject cut out.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 10, especially as it relates to the limitation of “a plurality of cut outs on a perimeter of the pedestal plate, wherein each cut out of the plurality of cut outs is between about 90 degrees and about 125 degrees away from an adjacent cut out”:
Applicant’s assertion that each cut out must be between about 90 degrees and about 125 degrees away from every adjacent cut out based on the claim  is not persuasive as the limitation only requires each cut out having an adjacent cut out that is between about 90 degrees and about 125 degrees away from an adjacent cut out. Although that is not true for each adjacent cut out of Bonora the limitation only requires a single adjacent cut out to be between about 90 degrees and about 125 degrees away from any subject cut out.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 17, especially as it relates to the limitation of “a plurality of cut outs on a perimeter of the pedestal plate, wherein each cut out of the plurality of cut outs is between about 90 degrees and about 125 degrees away from an adjacent cut out”:
Applicant’s assertion that each cut out must be between about 90 degrees and about 125 degrees away from every adjacent cut out based on the claim  is not persuasive as the limitation only requires each cut out having an adjacent cut out that is between about 90 degrees and about 125 degrees away from an adjacent cut out. Although that is not true for each adjacent cut out of Bonora the limitation only requires a single adjacent cut out to be between about 90 degrees and about 125 degrees away from any subject cut out.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 1, especially as it relates to the limitation of “flat edges disposed on opposite sides of the pedestal plate, wherein each one of the plurality of cut outs are disposed between the flat edges”:
Applicant’s assertion that the motivation for combining the invention of Bonora with the invention of Vishwanath is not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to provide the flat edges disposed on opposite sides of the pedestal plate of Vishwanath to the substrate support plate of Bonora in order to provide a pedestal plate capable of accommodating a semiconductor and capable of being accommodated in processing chambers with entrances narrower than the diameter of the pedestal plate and reducing the weight of the pedestal plate to reduce stresses on the supporting systems.
In response to applicant's argument that the inventions of Bonora and Vishwanath is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both applications deal with the support of substrates in the substrate manufacturing process.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 10, especially as it relates to the limitation of “flat edges disposed on opposite sides of the pedestal plate, wherein each one of the plurality of cut outs are disposed between the flat edges”:
Applicant’s assertion that the motivation for combining the invention of Bonora with the invention of Vishwanath is not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to provide the flat edges disposed on opposite sides of the pedestal plate of Vishwanath to the substrate support plate of Bonora in order to provide a pedestal plate capable of accommodating a semiconductor and capable of being accommodated in processing chambers with entrances narrower than the diameter of the pedestal plate and reducing the weight of the pedestal plate to reduce stresses on the supporting systems.
In response to applicant's argument that the inventions of Bonora and Vishwanath is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both applications deal with the support of substrates in the substrate manufacturing process.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 10, especially as it relates to the limitation of “the pedestal plate having substantially flat edges disposed between adjacent cutouts of the pedestal plate”:
Bonora teaches: the pedestal plate having substantially flat edges (110) disposed between adjacent cutouts of the pedestal plate (Fig. 2 & Fig. 3)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652